Judgment unanimously affirmed without costs. Memorandum: There is *964no ground for setting aside the judgment of divorce and the oral stipulation of settlement, placed on the record and contemporaneously acknowledged in writing. Absent unconscionability or unfairness, the stipulation was a valid "opting out” agreement (see, Domestic Relations Law § 236 [B] [3]; Krupski v Krupski, 168 AD2d 942, lv denied 77 NY2d 804).
"A stipulation between parties in a matrimonial action may be set aside where it is manifestly unfair to one party because of the other’s overreaching or where its terms are unconscionable or constitute fraud, collusion, mistake or accident” (Barzin v Barzin, 158 AD2d 769, 770, Iv dismissed 77 NY2d 834; see, Hunt v Hunt [appeal No. 2], 184 AD2d 1010, 1011; see also, Christian v Christian, 42 NY2d 63, 72-74). Defendant’s allegations of unconscionability, unfairness and duress are not supported by the record. There was no concealment of assets, and the settlement was the product of nearly 15 months of negotiations. Each party was represented by counsel. The settlement was arrived at in open court before trial. Each party acknowledged in writing that the agreement was voluntary and was not the product of duress. The fact that defendant might have negotiated a more advantageous bargain is not a ground to set aside an otherwise valid settlement (see, Hunt v Hunt, supra, at 1011; see also, Christian v Christian, supra, at 71; Weinstock v Weinstock, 167 AD2d 394, 395, lv dismissed 77 NY2d 874; Hume v United States, 132 US 406, 411). (Appeal from Judgment of Supreme Court, Jefferson County, Gilbert, J.—Divorce.) Present—Denman, P. J., Balio, Lawton, Doerr and Boehm, JJ.